Citation Nr: 1638224	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-28 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a stroke.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from March 1951 to January 1953, including combat in the Republic of Korea (Korea) during the Korean War.  He is a recipient of the Combat Infantry Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the VA RO.

This appeal was previously before the Board in March 2016, when it remanded the Veteran's claim.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that the Veteran's stroke residuals began during his military service, was caused by his service, or has been caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

The Veteran was examined in November 2009, and the examiner offered an etiological opinion regarding the Veteran's stroke residuals in February 2010.  In March 2016, upon review of this evidence, the Board solicited an additional etiological opinion, and such opinion was provided in May 2016.  

In August 2016, the Veteran's representative argued that the May 2016 opinion was inadequate because only a neurologist had the requisite experience to offer the requested opinion, and the opinion of the May 2016 physician was therefore "no more probative than the [Veteran's] lay assertions".  The Board disagrees.  The May 2016 opinion was provided by a physician with a specialty in the field of rehabilitation.  The Board finds that such a physician not only has the necessary expertise to render an opinion, but also the expertise required in order to determine whether he was indeed qualified to offer such an opinion.  Without any specified reasons, medical or otherwise, underlying the representative's argument that such a physician is disqualified from opining about stroke, the Board accepts the May 2016 physician as fully competent to offer the requested etiological opinion.

Of note, "VA benefits from a [rebuttable] presumption that it has chosen
a person who is qualified to provide a medical opinion in a particular case."  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013).  Here, it has not been explained why the examiner lacked the training necessary to render the opinion provided.

The Veteran's representative additionally argued that the May 2016 opinion was inadequate because it failed to address a study from the American Stroke Association (ASA) indicating that weather changes might be linked with stroke hospitalization and death.  Even if the Board were to find that the Veteran's representative was indeed medically competent to offer such a medical opinion (which it does not), the May 2016 physician explicitly found that the literature, to an extent, supported a relationship between cold weather and stroke occurring in the context of an "acute, nearly immediate relationship".  The physician, however, found such an association to be inapplicable to the Veteran's case since his stroke occurred approximately 50 years after his cold weather exposure.  The Board thus finds that the physician's opinion addresses, and rejects, the argument that the Veteran's representative advances regarding the relationship between weather and stroke.

Thus, the Board finds that the medical evidence of record, particularly the May 2016 opinion, is adequate for the purpose of rendering a decision as to the question of a direct relationship between the Veteran's service and his stroke.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With that said, the Board has not solicited an opinion regarding the secondary relationship between the Veteran's disabilities of the bilateral upper and lower extremities and his stroke residuals.  No such examination is required.  VA does not have a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated, in this case, with a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

As will be discussed in greater detail below, the Board has carefully searched the medical evidence for a suggestion that the Veteran's stroke residuals "may be associated" with his service-connected disabilities of the bilateral upper and lower extremities.  The medical evidence of record simply does not suggest such an association; indeed, the only evidence suggesting such a relationship is the August 2016 statement of the Veteran's representative, which the Board finds to be insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Furthermore, the Veteran himself has never associated his stroke with his disabilities of the upper and lower extremities.  Without competent evidence suggesting a relationship between the Veteran's stroke residuals and his service-connected disabilities of the bilateral upper and lower extremities, a VA opinion addressing such a connection is unwarranted.

In August 2012, the Veteran requested a hearing before the Board, and a hearing was scheduled to occur in February 2016.  The Veteran failed to report to the hearing.  As he has not requested that the hearing be rescheduled, the Board considers the Veteran's request for such a hearing to have been withdrawn.  38 C.F.R. § 20.704 (2015).

The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

With regard to the presence of a current disability, the record shows that the Veteran experienced a stroke in January 2006.  With regard to an in-service event or injury, the Veteran has credibly asserted that he was exposed to cold weather while serving as a truck driver during the Korean War.  Additionally, the Veteran is service connected for polyneuropathy of the upper and lower extremities.  Thus, the record shows a current disability, an in-service event, and a service-connected disability.  What remains to be demonstrated, however, is a relationship between the Veteran's current disability and either his military service or his service-connected disability of the upper and lower extremities.

Turning to the facts in this case, the Veteran does not allege, nor do his service treatment records indicate, that he suffered symptoms of stroke in service.  Instead, the Veteran has contended that his in-service exposure to cold weather caused him to experience a stroke more than 50 years later.  The Veteran's representative has argued in the alternative that the Veteran's service-connected disabilities of the upper and lower extremities rendered him physically inactive and thus caused his stroke.   

In a treatment record from November 2003, the Veteran complained that he had experienced weakness in his right leg for the past couple of years.  The Veteran was found to be alert and oriented without focal neurologic deficit.  All of his cranial nerves were intact, and he had good strength in both of his lower extremities.  The Veteran worked and was otherwise independent in his activities of daily living.  The Veteran was diagnosed with severe sensory motor polyneuropathy of the right lower extremity.  In May 2004, the Veteran complained of increased numbness and pain in his right lower extremity.  However, the Veteran was alert and oriented and a separate May 2004 record noted that the Veteran led an active lifestyle, and he was advised to continue doing general conditioning exercises.  In June 2004, the Veteran was advised to continue his conditioning exercises and active lifestyle.  

The Veteran experienced a lacunar stroke in January 2006 at the age of 76.  As a result, the Veteran felt numbness in his left leg, which caused increased discomfort in his right leg, so the Veteran had to be "more cautious about what he does and certainly [could] do less than what he was doing previously".  The Veteran was cautioned to avoid strenuous activity such as climbing ladders.  In February 2006, the Veteran was noted to be muscular and athletically built.  The Veteran's tone and bulk were within normal limits, and his strength was normal in all four extremities.  In April 2006, it was noted that the Veteran was a semi-retired welder.  In May 2006, the Veteran was "pleased with the way things [were]".  In May 2006, the Veteran was noted to have made a reasonable recovery following his stroke with "very few residuals".  The Veteran was noted to be well-built and muscular.  In October 2006, it was noted that the Veteran's left leg was "less useful secondary to his [stroke] . . . so he is having much more trouble ambulating with time."  

In January 2007, it was noted that the Veteran's left leg was impaired by his stroke, and he had more trouble moving.  In July 2007, the Veteran's "legs remain[ed] problematic", and the Veteran had "a lot of trouble getting around".  

In November 2009, it was noted that the Veteran had been a farmer and handyman, but he retired in 2005 due to his stroke.  The Veteran reported that he had been working on a tractor before his stroke.  The Veteran had left-sided weakness and paralysis that cleared up over time.  The Veteran indicated that he could no longer work in a welding shop.  The Veteran's muscle tone was normal, and his muscle bulk was normal apart from his left thigh.  

The Veteran underwent a VA examination in February 2010, at which time an examiner opined that it was less likely as not that the Veteran's stroke was related to the cold weather injuries that he experienced in service.  The examiner noted that there was no medical literature that proved a direct link between remote cold weather injuries and a stroke.  In March 2016, the Board, noting that the examiner imposed too high a standard on the Veteran by relying on the lack of "proof" of a relationship, remanded the Veteran's claim for an additional examination addressing the relationship, if any, between the Veteran's service and his stroke.

In July 2010, the Veteran indicated that he did not suffer from strokes before his service, and he did not have a family history of stroke.  In July 2010, a friend of the Veteran's indicated that he noticed that the Veteran had less mobility in 1975, at which time he started to complain of leg pain and cold feet.  The Veteran's friend indicated that in the past 10 years, the Veteran's inability to get on his knees when welding had become obvious.  

In May 2016, a physician opined that it was less likely than not that the Veteran's stroke was related to his in-service exposure to cold weather.  As a rationale for this opinion, the physician indicated that the medical literature not only failed to prove a relationship between exposure to cold and a stroke occurring 50 years later, but provided no support for such a connection whatsoever.  The physician stated that given what is known about the pathology of stroke, a biological connection between a blood clot and remote cold exposure had no plausibility.

The physician acknowledged the Veteran's proposed connection between ongoing nerve damage and frostbite and indicated that he understood how the Veteran might wonder if the same logic applies to the brain tissues, but the physician found that the two pathologies were entirely different.

The examiner explained that if, as a result of frostbite, the flow of blood somehow slowed to the brain (which, the physician noted, it does not) then one would expect symptoms of stroke or similar symptoms to begin at the time of exposure, not 50 years later.

Instead, the examiner indicated that the known risks for stroke included hypertension, high cholesterol, smoking, family history, cardiac rhythm disturbance, clotting disorders, and medical procedures that might produce clotting.  The examiner could not conceive of a mechanism by which cold exposure would affect any of these well-established risks on a delayed basis.

The physician noted that a 2014 study associated cold weather with cardiovascular mortality and, to a lesser extent, stroke.  The physician clarified that such an association existed only in the context of an acute, nearly immediate relationship.  Otherwise, a review of the pertinent medical literature yielded only articles discussing the "human diving reflex" whereby an acute reaction to cold immersion was known to cause sudden death by cardiac arrest and stroke.   The physician found no literature positing a connection on distant cold exposure and a stroke occurring many years later.

In August 2016, the Veteran's representative argued that the Veteran's stroke was secondary to or aggravated by his service-connected peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran's representative argued that one of the risk factors for stroke is physical inactivity, and the Veteran's bilateral peripheral neuropathy "all but preclude[ed]" the Veteran from exercise, recreation, traveling, and shopping.  However, as described above, such an assertion is simply not supported in the record, as the Veteran was noted to be in good physical condition prior to his stroke.

Turning now to an evaluation of this evidence, there are no competent medical opinions linking the Veteran's stroke to his service.  In contrast, the Board finds the May 2016 opinion to be highly probative, addressing the Veteran's contentions, the pertinent facts in this case, and the medical literature.  The medical evidence weighs against a finding that the Veteran's stroke residuals are in any way associated with his service that concluded more than 50 years earlier.  

The medical evidence of record also weighs against a finding that the Veteran's stroke residuals are associated with his service-connected disabilities of the upper and lower extremities.  The Board first notes that the Veteran was not, in fact, service-connected for such disabilities at the time of his January 2006 stroke.  Leaving this issue aside, the facts are otherwise contrary to the August 2016 assertion of the Veteran's representative that the Veteran's disabilities of the upper and lower extremities resulted in physical inactivity that caused a stroke.  

The most pertinent treatment records preceding the Veteran's January 2006 stroke, despite the Veteran's diagnosed neuropathy of the right lower extremity, describe the Veteran's "good strength" (November 2003) and "active lifestyle" (May 2004 and June 2004).  The Veteran worked in physically active jobs until his January 2006 stroke, and even after such stroke, was noted to be "muscular and athletically built" (February 2006 and May 2006), and only "semi-retired" from his job (April 2006).  While the Veteran may now experience significant impairment as a result of his service-connected disabilities of the upper and lower extremities, the medical evidence of record does not support a finding that, before his January 2006 stroke, the Veteran's disabilities of the upper and lower extremities rendered him so inactive that he experienced a stroke.  

To the extent that the Veteran believes that his stroke is related to his service or to his service-connected disabilities of the upper and lower extremities, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing symptoms associated with his stroke, such as left-sided weakness.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a stroke, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's stroke residuals are related either to his service or to his service-connected disabilities of the upper and lower extremities, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by medical professionals and concerned the functioning of the Veteran's brain and vascular symptoms, something that is not readily perceivable by the use of a person's senses.  

To that end, while the Board has carefully reviewed the August 2016 arguments of the Veteran's representative, the Board must note again that the May 2016 opinion was rendered by a physician with a specialty in preventative medicine.  The Veteran's representative does not possess credentials that would afford him with the medical expertise necessary to competently identify medical inadequacies in the May 2016 opinion.  The Veteran and his representative have been repeatedly invited to introduce medical evidence favoring a connection between the Veteran's service and service-connected disabilities and his stroke residuals; the arguments of the Veteran's representative do not substitute for competent medical evidence.   

Here, the evidence indicates that the Veteran experienced a stroke over 50 years after service, and that the residuals he suffers from this stroke are unrelated to either his service or his service-connected disabilities of the upper and lower extremities.  The claim is therefore denied.  


ORDER

Service connection for residuals of a stroke is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


